DETAILED ACTION
This office action is in response to applicant’s filing dated February 23, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 

Status of Claims
Claim(s) 14, 33-46, 48, 50-53, and 56-64 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed February 23, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 14 and 46.  Claim(s) 1-13, 15-32, 47, 49, 54, and 55 were previously canceled. 
Applicants elected with traverse Group I, drawn to a method of treating, preventing or alleviating a communicable and/or an infectious disease or disorder and/or related inflammation in a subject in need thereof comprising administering an effective amount of a composition comprising one or more compounds selected from the group consisting of D-glyceric acid, DL-glyceric acid and salts and esters thereof to the subject as the elected invention and inflammatory bowel disease as the elected disease species in the reply filed on March 22, 2019.  The requirement is still deemed proper.  New claims 56-63 are directed to the elected species and therefore are presently under examination.  New claim 64 is directed to a nonelected species.  Thus, claim 64 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 22, 2019.
Claims 14, 33-46, 48, 50-53, and 56-63 are presently under examination as they relate to the elected species: inflammatory bowel disease.

Priority
The present application is a national stage entry of PCT/EP2017/050153 filed on January 4, 2017, which claims benefit of US Provisional Applications Nos. 62/274,432 and 62/274,446 filed on January 4, 2016.  The effective filing date of the instant application is January 4, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 33-45, 48, 50-53, 59, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (WO 2012/131069 A1, cited in the IDS) in view of Lindley et al (WO 03/032973 A2). 
Regarding claims 14, 33-37, 39,  50, 51, 53, 59, 61, and 62, Ernst teaches a method of using a composition for modulation of a Th2 or Th2-like immune response towards a Th1 immune response (claim 21) for treating of viral infections (claim 23), wherein the viral infection is caused by influenza virus (claim 24) comprising administering a composition comprising a pharmaceutically acceptable carrier and a compound (claim 20) wherein the compound is 2,3-dihydroxypropionic acid (claim 15), wherein the administration of said compound or composition is by oral or parenteral administration (claim 30).  2,3-dihydroxypropionic acid reads on DL-glyceric acid, as evidenced by SciFinder (CAS Registry Number 473-81-4, obtained from SciFinder, June 21, 2019) which lists DL-glyceric acid and 2,3-Dihydroxypropionic acid as alternative names.  Influenza virus reads on a communicable disease caused by the influenza virus as evidenced by instant claim 37.  
Ernst does not explicitly teach the method comprises administering a second compound, a pain killer, paracetamol.
However, Lindley teaches a pharmaceutical composition comprising paracetamol which reduces or masks the bitter taste (claim 1), wherein the composition is for use in a method of treatment of the symptoms of influenza in humans (claim 23).  A composition which reduces or masks the bitter taste reads on a form suitable for oral administration.  Moreover, Lindley teaches paracetamol based compositions are often used as “cold remedies;” such compositions may not cure the underlying condition, but may treat or alleviate the symptoms of colds or influenza, including headaches, fever, rhinitis and general aches and pains (page 1, lines 13-17).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to modify the method of treating influenza virus comprising administering 2,3-dihydroxypropionic acid (glyceric acid) in an oral composition as taught by Ernst to further administer an oral composition comprising paracetamol as taught by Lindley.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the oral composition comprising 2,3-dihydroxypropionic acid (glyceric acid) with an oral composition comprising paracetamol, one would have achieved a composition useful in a method of treating influenza virus.  
Regarding the limitation “administering an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject, the amounts of claims 41 and 42, which depend from and thus incorporate all the limitations of claim 14, are considered to be sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject.  
Regarding claim 41, Ernst teaches in general, in the case of oral or parenteral administration to adult humans weighing approximately 70 kg, a daily dosage of about 10 mg to about 10,000 mg, preferably from about 200 mg to about 1,000 mg, should be appropriate, although the upper limit may be exceeded when indicated; the daily dosage can be administered as a single dose or in divided doses (page 33, 3rd paragraph).  
Regarding claim 42, Ernst teaches the total daily dosages of the compound of formula (I) employed in both veterinary and human medicine will suitably be in the range 0.01-2000 mg/kg body-weight, preferably from 0.1-1000 mg/kg body-weight, preferably from 1-100 mg/kg and these may be administered as single or divided doses (page 33, 3rd paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  


Regarding claims 38 and 44, Ernst teaches the pharmaceutical compositions containing the disclosed compounds, may be administered orally, and thus be formulated in a form suitable for oral administration, i.e. as a solid or a liquid preparation; suitable solid oral formulations include tablets, capsules, pills, granules, pellets and the like; suitable liquid oral formulations include solutions, suspensions, dispersions, emulsions, oils and the like (page 31, 3rd paragraph); the compounds of the present invention and the pharmaceutical compositions containing said compounds may be further administered intranasally, i.e. by inhalation and thus may be formulated in a form suitable for intranasal administration, i.e. as an aerosol or a liquid preparation (page 31, 4th paragraph) (Emphasis added).

Regarding claim 40, Ernst teaches the composition is an oral nutritional composition (claim 27) wherein the composition is a beverage, a drink, a bar, a snack (claim 28).

Regarding claims 43, 45 and 48, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).). 

Regarding claim 52, Ernst teaches a therapeutic composition is characterized in that it embraces at least one SCFA compound of formula (I) or a physiologically acceptable salt thereof, and a carrier or excipient whereby the salt and the carrier and excipient are tolerated by the target organism that is treated therewith (page 28, 5th paragraph).

Taken together, all this would result in the practice of the method of claims 14, 33-45, 48, 50-53, 59, 61, and 62 with a reasonable expectation of success.



Claims 14, 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (WO 2012/131069 A1, cited in the IDS) in view of in view of Stillings et al (Current Medical Research and Opinion, 2003; 19(8):791-799).
Ernst teaches a method of using a composition for modulation of a Th2 or Th2-like immune response towards a Th1 immune response (claim 21) for treating of viral infections (claim 23), wherein the viral infection is caused by influenza virus (claim 24) comprising administering a composition comprising a pharmaceutically acceptable carrier and a compound (claim 20) wherein the compound is 2,3-dihydroxypropionic acid (claim 15), wherein the administration of said compound or composition is by oral or parenteral administration (claim 30).  2,3-dihydroxypropionic acid reads on DL-glyceric acid, as evidenced by SciFinder (CAS Registry Number 473-81-4, obtained from SciFinder, June 21, 2019) which lists DL-glyceric acid and 2,3-Dihydroxypropionic acid as alternative names.  Influenza virus reads on a communicable disease caused by the influenza virus as evidenced by instant claim 37.  
Ernst does not explicitly teach the method comprises administering a second compound, an anti-inflammatory substance, an NSAID.
However, Stillings teaches pain and fever can be controlled by simple analgesics, such as paracetamol, aspirin and ibuprofen; however, the inflammatory nature of rhinovirus infection, coupled with the generalized and sometimes severe body aching seen in influenza, suggests that, in terms of efficacy and safety, ibuprofen would be one of the agents of choice, particularly in influenza. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to modify the method of treating influenza virus comprising administering 2,3-dihydroxypropionic acid (glyceric acid) in an oral composition as taught by Ernst to further administer an oral composition comprising ibuprofen as taught by Stillings.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the oral composition comprising 2,3-dihydroxypropionic acid (glyceric acid) with an oral composition comprising ibuprofen, one would have achieved a composition useful in a method of treating influenza virus.  
Regarding the limitation “administering an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject, the amounts of claims 41 and 42, which depend from and thus incorporate all the limitations of claim 14, are considered to be sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject.  Ernst teaches in general, in the case of oral or parenteral administration to adult humans weighing approximately 70 kg, a daily dosage of about 10 mg to about 10,000 mg, preferably from about 200 mg to about 1,000 mg, should be appropriate, although the upper limit may be exceeded when indicated; the daily dosage can be administered as a single dose or in divided doses (page 33, 3rd paragraph).  Ernst teaches the total daily dosages of the compound of formula (I) employed in both veterinary and human medicine will suitably be in the range 0.01-2000 mg/kg body-weight, preferably from 0.1-1000 mg/kg body-weight, preferably from 1-100 mg/kg and these may be administered as single or divided doses (page 33, 3rd paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 14, 57, and 60 with a reasonable expectation of success.


Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (WO 2012/131069 A1, cited in the IDS) in view of Lindley et al (WO 03/032973 A2) as applied to claims 14, 33-45, 48, 50-53, 59, 61, and 62 above, and further in view of Rahier et al (Alimentary Pharmacology & Therapeutics, 2009; 31(1):5-10, cited in a previous Office Action).
Ernst and Lindley suggest all the limitations of claim 46 (see above 103), except wherein the subject has inflammatory bowel disease.  However, Rahier teaches patients with inflammatory bowel disease (IBD) and treated with immunomodulators are at high-risk from complications of novel inﬂuenza (H1N1) virus infection (page 9, left, last paragraph); postexposure chemoprophylaxis usefully mitigates infection when used at an early stage in immunosuppressed patients (page 9, right, 3rd paragraph); and severe or progressive clinical infection with inﬂuenza A (H1N1)v should be treated with antiviral therapy, with advice from an infectious dis-eases’ specialist, regardless of their IBD or immune status (page 9, right, last paragraph).  As such, since Ernst and Lindley suggest a method of treating influenza virus comprising administering a composition comprising DL-glyceric acid and paracetamol, and since Rahier teaches that patients with inflammatory bowel disease (IBD) are at high-risk from complications of inﬂuenza virus infection, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating influenza virus taught by Ernst to treat a subject inflammatory bowel disease infected with influenza virus with an expectation of success, since the prior art establishes that patients with inflammatory bowel disease (IBD) are at high-risk from complications of inﬂuenza virus infection.  Taken together, all this would result in the practice of the method of claim 46 with a reasonable expectation of success.


Claims 56-58 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (WO 2012/131069 A1, cited in the IDS) in view of Lindley et al (WO 03/032973 A2) and Rahier et al (Alimentary Pharmacology & Therapeutics, 2009; 31(1):5-10, cited in a previous Office Action) as applied to claim 46 above, and further in view of Pithadia et al (Pharmacological Reports, 2011; 63:629-642).
Regarding claims 56 and 63, Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol (see above 103).  The cited references do not teach the method further comprises administering an antibiotic.  The Examiner notes that an antibiotic reads on an antimicrobial agent.
However, Pithadia teaches inflammatory bowel disease (IBD) is a chronic inflammatory disease of the gastrointestinal tract (abstract); the goal of IBD therapy is to induce and maintain remission (abstract); there are experimental and clinical data demonstrating that colonic bacteria may either initiate or perpetuate the inflammation of IBD; metronidazole has been used with some success in CD (Crohn’s disease) patients at a dose of 10-20 mg/kg/day; patients with severe perianal inflammation have responded to metronidazole treatment, experiencing less pain and tenderness, eventually decreased erythema and swelling, and wound healing; antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD (page 636, left, 2nd paragraph).  As such, since Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol, and since Pithadia teaches colonic bacteria may either initiate or perpetuate the inflammation of IBD and antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol to further administer an antibiotic with an expectation of success, since the prior art establishes that colonic bacteria may either initiate or perpetuate the inflammation of IBD and antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD.  Taken together, all this would result in the practice of the method of claims 56 and 63 with a reasonable expectation of success.

Regarding claims 56 and 63, Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol (see above 103).  The cited references do not teach the method further comprises administering an antibiotic.  The Examiner notes that an antibiotic reads on an antimicrobial agent.
However, Pithadia teaches inflammatory bowel disease (IBD) is a chronic inflammatory disease of the gastrointestinal tract (abstract); the goal of IBD therapy is to induce and maintain remission (abstract); current drug treatments aim to induce and maintain the patient in remission and ameliorate the disease's secondary effects, rather than modifying or reversing the underlying pathogenic mechanism; corticosteroids, aminosalicylates, and immunosuppressive agents, such as azathioprine, are routinely used  (page 629, right); there are experimental and clinical data demonstrating that colonic bacteria may either initiate or perpetuate the inflammation of IBD; metronidazole has been used with some success in CD (Crohn’s disease) patients at a dose of 10-20 mg/kg/day; patients with severe perianal inflammation have responded to metronidazole treatment, experiencing less pain and tenderness, eventually decreased erythema and swelling, and wound healing; antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD (page 636, left, 2nd paragraph).  As such, since Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol, and since Pithadia teaches colonic bacteria may either initiate or perpetuate the inflammation of IBD and antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol to further administer an antibiotic with an expectation of success, since the prior art establishes that colonic bacteria may either initiate or perpetuate the inflammation of IBD and antibiotics can be used as an adjunctive treatment along with other medications for treatment of active IBD.  Taken together, all this would result in the practice of the method of claims 56 and 63 with a reasonable expectation of success.
Regarding claims 57 and 58, Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol (see above 103).  The cited references do not teach the method further comprises administering an anti-inflammatory substance, corticosteroid (SAID).  
However, Pithadia teaches glucocorticoid properties of hydrocortisone and prednisolone are the mainstay of lBD treatment; the preferred steroid is prednisolone, administered orally (page 631, right, 2nd paragraph).  Prednisolone reads on corticosteroid (SAID).  As such, since Ernst, Lindley, and Rahier suggest a method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol, and since Pithadia teaches hydrocortisone and prednisolone are the mainstay of lBD treatment; the preferred steroid is prednisolone, administered orally, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a subject having inflammatory bowel disease infected with influenza virus comprising administering DL-glyceric acid and paracetamol to further administer prednisolone with an expectation of success, since the prior art establishes that hydrocortisone and prednisolone are the mainstay of lBD treatment; the preferred steroid is prednisolone, administered orally.  Taken together, all this would result in the practice of the method of claims 56 and 63 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Ernst fails to teach or suggest "administering to a subject in need thereof an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism and without excessive Reactive Oxygen Species (ROS) generation in the subject, wherein: the first compound comprises one or more compounds selected from the group consisting of D-glyceric acid, DL-glyceric acid and salts and esters thereof."

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Oxygen Species (ROS) generation in the subject, the amounts of claims 41 and 42, which depend from and thus incorporate all the limitations of claim 14, are considered to be sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject.  Ernst teaches in general, in the case of oral or parenteral administration to adult humans weighing approximately 70 kg, a daily dosage of about 10 mg to about 10,000 mg, preferably from about 200 mg to about 1,000 mg, should be appropriate, although the upper limit may be exceeded when indicated; the daily dosage can be administered as a single dose or in divided doses (page 33, 3rd paragraph).  Ernst further teaches the total daily dosages of the compound of formula (I) employed in both veterinary and human medicine will suitably be in the range 0.01-2000 mg/kg body-weight, preferably from 0.1-1000 mg/kg body-weight, preferably from 1-100 mg/kg and these may be administered as single or divided doses (page 33, 3rd paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Thus, the amounts taught by Ernst are considered sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject.


Applicant argues:
Ernst describes short chain fatty acids (SCFAs) including acetic acid, butyric acid, and allegedly DL-glyceric acid, for modulating a Th2 immune response towards a Th1 immune response.  However, Ernst is silent regarding ROS generation.  Moreover, a person of ordinary skill in the art at the time of filing would not have been motivated to use SCFAs in a method that involves the mitigation of ROS generation since the art at the time of filing taught away from using SCFAs for such purpose.  Given that the art at time of filing taught that SCFAs induce ROS production, a person of ordinary skill in the art would have been discouraged from using the SCFAs of Ernst. including DL-glyceric acid, in a method that does not generate "excessive Reactive Oxygen Species," as described in amended independent claim 14.  Lindley is silent regarding SCFAs and ROS and is merely cited for allegedly teaching a second compound of independent claim 14, i.e., a pain killer.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to modify the method of treating influenza virus comprising administering 2,3-dihydroxypropionic acid (glyceric acid) in an oral composition as taught by Ernst to further administer an oral composition comprising paracetamol as taught by Lindley.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the oral composition comprising 2,3-dihydroxypropionic acid (glyceric acid) with an oral composition comprising paracetamol, one would have achieved a composition useful in a method of treating influenza virus.  As set forth above, Ernst teaches amounts of glyceric acid that render the instantly claimed amounts obvious and are construed as sufficient to induce activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation in the subject.   Although the prior is silent regarding “inducing activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation,”  “inducing activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (glyceric acid and paracetamol) is being administered to the same subjects (subjects suffering influenza virus). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  Apparently, Applicant has discovered a new property or advantage (“inducing activated cellular aerobic energy metabolism without excessive Reactive Oxygen Species (ROS) generation”) of the method made obvious by the prior art (“the administration of an effective amount of glyceric acid and paracetamol to a patient suffering from influenza virus”).  MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).


	
	Applicant argues:
	Ernst fails to teach or suggest "administering to a subject in need thereof an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism and without excessive Reactive Oxygen Species (ROS) generation in the subject, wherein: the first compound comprises one or more compounds selected from the group consisting of D- glyceric acid, DL-glyceric acid and salts and esters thereof" as described in amended independent claim 14. Moreover, as also described above, a person of ordinary skill in the art at the time of filing would not have been motivated to use SCFAs, which include D-glyceric acid, in a method that involves the mitigation of ROS generation since the art at the time of filing taught away from using SCFAs for such purpose.  Stillings does not remedy the above-described deficiency. Stillings is silent regarding SCFAs and ROS and is merely cited for allegedly teaching a second compound of independent claim 14, i.e., an inflammatory substance.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Ernst have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
As noted above, Ernst and Lindley fail to teach or suggest all of the features of independent amended claim 14. In particular, the combination of Ernst and Lindley fails to teach or suggest  "administering to a subject in need thereof an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism and without excessive Reactive Oxygen Species (ROS) generation in the subject, wherein: the first compound comprises one or more compounds selected from the group consisting of D-glyceric acid, DL-glyceric acid and salts and esters thereof." Rahier fails to remedy this deficiency and is merely cited for teaching features of a dependent claim. Accordingly, in view of the above, independent claim 14, and claim 46, which incorporates all of the features of independent claim 14, are patentable over Ernst, Lindley and Rahier.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Ernst and Lindley have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
The combination fails to teach or suggest "administering to a subject in need thereof an amount of a first compound sufficient to induce activated cellular aerobic energy metabolism and without excessive Reactive Oxygen Species (ROS) generation in the subject, wherein: the first compound comprises one or more compounds selected from the group consisting of D-glyceric acid, DL-glyceric acid and salts and esters thereof." Pithadia fails to remedy this deficiency and is merely cited for teaching features of dependent claims.  Accordingly, in view of the above, independent claim 14, and claims 56-58 and 63, which incorporate all of the features of independent claim 14, are patentable over Ernst, Lindley, Rahier and Pithadia.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Ernst and Lindley have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 14, 33-46, 48, 50-53 and 56-63 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628